Title: To Alexander Hamilton from Jeremiah Olney, 20 October 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, October 20, 1791. “Enclosed is my weekly Return of Cash No. 63, the Balance of which is 4,322 Dolls. & 56¼ Cents. Two small Errors in my last Quarter’s Accot., discovered since their transmission, make the Balance due to the United States on the 30th of Septr., stand in my Books, thus—


In Bonds uncancelled
58,922..81


In Cash on hand
 5,519..78



64,442..59


I enclose a Draft of the Treasurer in favor of Wm. Seton Esqr. No. 2362, for 1,000 Dollars, which I have paid and charged to the United States.… I have recd. your favor of the 7th Instant. The Explanation of your Meaning, relative to Coasting Vessels without proper Papers, is sufficiently clear and satisfactory.…”
